Exhibit 5.5 March4, 2010 Omega Healthcare Investors, Inc. 200 International Circle Suite 3500 Hunt Valley, Maryland 21030 Re: Registration Statement on Form S-4 to be Filed by Omega Healthcare Investors, Inc. Ladies and Gentlemen: We have served as special Florida counsel to OHI (Florida), Inc., a Florida corporation (“OHIF”), OHI Sunshine, Inc., a Florida corporation (“OHIS”), and Florida Real Estate Company, LLC, a Florida limited liability company (“FREC” and, together with OHIF and OHIS, the “Florida Subsidiaries”), each of which is a wholly owned, direct or indirect, as applicable, subsidiary of Omega Healthcare Investors, Inc., a Maryland corporation (the “Parent”), in connection with the Registration Statement on Form S-4 (the “Registration Statement”) to be filed by the Parent and the subsidiary guarantors listed on Schedule I hereto (the “Subsidiary Guarantors”) with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), relating to the offer by the Parent (the “Exchange Offer”) to exchange up to $575,000,000 in aggregate principal amount of the Parent’s registered 6-3/4% Senior Notes due 2022 (the “Exchange Notes”) for an equal aggregate principal amount of its existing 6-3/4% Senior Notes due 2022 issued and outstanding in the aggregate principal amount of $575,000,000 (the “Initial Notes”), under the indenture dated as of October4, 2010 (the “Original Indenture”), among the Parent, the Subsidiary Guarantors signatory thereto and U.S. Bank National Association, as trustee (the “Trustee”), as supplemented by that certain First Supplemental Indenture dated as of January13, 2011, among the Parent, the Subsidiary Guarantors signatory thereto and the Trustee (the Original Indenture, as so supplemented, being herein referred to as the “Indenture”).All capitalized terms which are defined in the Indenture shall have the same meanings when used herein, unless otherwise specified. We have not been involved in the preparation of the Registration Statement, nor were we involved in the negotiation, preparation or execution of the Indenture, the Guarantees (as defined below), or any of the related agreements executed or delivered in connection with the Initial Notes or the Exchange Notes. We have been retained solely for the purpose of rendering certain opinions pursuant to Florida and New York law with respect to the Florida Subsidiaries. In connection with issuing this opinion, we have reviewed originals or copies of the following documents: Omega Healthcare Investors, Inc. March 4, 2011 Page -2- (i) the Registration Statement (including all exhibits thereto); (ii) the Indenture, including the guarantees of the Initial Notes and the Exchange Notes (each, a “Guarantee”) provided for therein; (iii) the Initial Notes; (iv) the form of the Exchange Notes; (v) the Articles of Incorporation of OHIF and all amendments thereto, certified as true and correct by the Secretary of OHIF as of March 4, 2011; (vi) the Bylaws of OHIF and all amendments thereto, certified as true, correct and complete by the Secretary of OHIF as of March 4, 2011; (vii) corporate resolutions adopted by written consent of the Board of Directors of OHIF as of September 27 and November22, 2010, authorizing, among other things, the execution and delivery by OHIF of a Guarantee, certified as true, correct and complete by the Secretary of OHIF as of March 4, 2011; (viii) a Certificate of the Secretary of State of Florida issued on February18, 2011, stating, among other things, that as of such date OHIF is a corporation organized under the laws of the State of Florida, has paid all fees due to the Department of State of Florida through December 31, 2010, and its status is active; (ix) the Articles of Incorporation of OHIS and all amendments thereto, certified as true and correct by the Secretary of OHIS as of March 4, 2011; (x) the Bylaws of OHIS and all amendments thereto, certified as true, correct and complete by the Secretary of OHIS as of March 4, 2011; (xi) corporate resolutions adopted by written consent of the Board of Directors of OHIS as of September 27 and November22, 2010, authorizing, among other things, the execution and delivery by OHIS of a Guarantee, certified as true, correct and complete by the Secretary of OHIS as of March 4, 2011; (xii) a Certificate of the Secretary of State of Florida issued on February18, 2011, stating, among other things, that as of such date OHIS is a corporation organized under the laws of the State of Florida, has paid all fees due to the Department of State of Florida through December 31, 2010, and its status is active; (xiii) the Articles of Organization of FREC, certified as true and correct by the Secretary of FREC as of March 4, 2011; Omega Healthcare Investors, Inc. March 4, 2011 Page -3- (xiv) the Second Amended and Restated Limited Liability Company Agreement of FREC, dated January22, 2010, certified as true, correct and complete by the Secretary of FREC as of March 4, 2011; (xv) resolutions adopted by written consent of the sole member of FREC as of September 27 and November22, 2010, authorizing, among other things, the execution and delivery by FREC of a Guarantee, certified as true, correct and complete by the Secretary of FREC as of March 4, 2011; and (xvi) a Certificate of the Secretary of State of Florida issued on February18, 2011, stating, among other things, that as of such date FREC is a limited liability company organized under the laws of the State of Florida, has paid all fees due to the Department of State of Florida through December 31, 2010, and its status is active. The documents in paragraphs (i) through (iv) above are collectively referred to as the “Transaction Documents,” and the term Transaction Documents shall not include any other documents, contracts or matters referred to or described therein.The documents in paragraphs (v) through (xvi) above are collectively referred to as the “Organizational and Authority Documents.”Other than our review of the Transaction Documents and the Organizational and Authority Documents, we have not reviewed any other documents or made any independent investigation for the purpose of rendering this opinion, and we make no representation as to the scope or sufficiency of our documentation review for your purposes. We have, with your consent, assumed that certificates of public officials dated earlier than the date of this opinion letter remain accurate from such earlier dates through and including the opinion letter date. In rendering the opinions set forth herein, we have relied, without investigation, on each of the following assumptions: (a) the legal capacity of each natural person to take all actions required of each such person in connection with the Exchange Offer; (b) the legal existence of each party to the Transaction Documents, other than the Florida Subsidiaries; (c) the power of each party to the Transaction Documents, other than the Florida Subsidiaries, to execute, deliver, and perform all Transaction Documents executed and delivered by such party and to do each other act done or to be done by such party; (d) the authorization, execution, and delivery by each party, other than the Florida Subsidiaries, of each Transaction Document executed and delivered or to be executed and delivered by such party; (e) the legality, validity, binding effect, and enforceability as to each party, other than the Florida Subsidiaries, of each Transaction Document executed and delivered by such party or to be executed and delivered and of each other act done or to be done by such party; (f) there have been no undisclosed modifications of any provision of any document reviewed by us in connection with the rendering of this opinion letter, and no undisclosed prior waiver of any right or remedy contained in any of the Transaction Documents; (g) the genuineness of each signature, the completeness of each document submitted to us, the authenticity of each document reviewed by us as an original, the conformity to the original of each document reviewed by us as a copy, and the authenticity of the original of each document received by us as a copy; (h) the truthfulness of each statement as to all factual matters otherwise not known to us to be untruthful contained in any document encompassed within the diligence review undertaken by us; (i) each certificate or other document issued by a public authority is accurate, complete, and authentic as of the date of this opinion letter, and all official public records (including their proper indexing and filing) are accurate and complete; (j) the Exchange Offer and the conduct of the parties to the Exchange Offer comply with any requirement of good faith, fair dealing, and conscionability; (k) routine procedural matters such as service of process or qualification to do business in the relevant jurisdiction(s) will be satisfied by the parties seeking to enforce the Transaction Documents; (l) agreements (other than the Transaction Documents as to which opinions are being given) and judgments, decrees, and orders reviewed in connection with rendering the opinions will be enforced as written; (m) there are no agreements or understandings among the parties, written or oral, and there is no usage of trade or course of prior dealing among the parties that would, in either case, define, supplement, modify, or qualify the terms of the Transaction Documents or the rights of the parties thereunder; (n) the payment of all required documentary stamp taxes, intangible taxes, and other taxes and fees imposed upon the execution, filing, or recording of documents; and (o) with respect to the Exchange Offer and the Transaction Documents, including the inducement of the parties to enter into and perform their respective obligations thereunder, there has been no mutual mistake of fact or undue influence and there exists no fraud or duress. Omega Healthcare Investors, Inc. March 4, 2011 Page -4- Based upon the foregoing and in reliance thereon, and subject to the assumptions, comments, qualifications, limitations, and exceptions set forth herein, we are of the opinion that, when (a)the Registration Statement has become effective under the Act, (b)the Indenture has become duly qualified under the Trust Indenture Act of 1939, as amended, and (c) the Exchange Notes (in the form examined by us) have been duly executed by the Parent and authenticated and delivered by the Trustee and issued in exchange for the Initial Notes in accordance with the provisions of the Indenture upon consummation of the Exchange Offer, and otherwise in accordance with the terms of the Registration Statement and the exhibits thereto, the Guarantee of each Florida Subsidiary provided for in the Indenture will constitute a valid and binding obligation of each such Florida Subsidiary. The following Florida, New York and federal laws, rules and regulations are expressly excluded from the scope of this opinion letter: (a)securities laws, rules, and regulations; (b)Federal Reserve Board margin regulations; (c)laws, rules, and regulations regulating banks and other financial institutions, insurance companies, and investment companies; (d)pension and employee benefit laws, rules, and regulations, such as the Employee Retirement Income Security Act (ERISA); (e)labor laws, rules, and regulations, including laws on occupational safety and health (OSHA); (f)antitrust and unfair competition laws, rules, and regulations; (g)laws, rules, and regulations concerning compliance with fiduciary requirements; (h)laws, rules, and regulations concerning the creation, attachment, perfection, and priority of any lien or security interest; (i)laws, rules, and regulations relating to taxation; (j)bankruptcy, fraudulent conveyance, fraudulent transfer, and other insolvency laws; (k)environmental laws, rules, and regulations; (l)laws, rules, and regulations relating to patents, copyrights, trademarks, trade secrets, and other intellectual property; (m)local laws, statutes, administrative decisions, ordinances, rules, or regulations, including any zoning, planning, building, occupancy, or other similar approval or permit or any other ordinance or regulation of any county, municipality, township, or other political subdivision of the State of Florida; (n)criminal and state forfeiture laws and any racketeering laws, rules, and regulations; (o)other statutes of general application to the extent that they provide for criminal prosecution; (p)laws relating to terrorism or money laundering; (q)laws, regulations, and policies concerning national and local emergency and possible judicial deference to acts of sovereign states; (r)filing or consent requirements under any of the foregoing excluded laws; and (t)judicial and administrative decisions to the extent they deal with any of the foregoing excluded laws. Omega Healthcare Investors, Inc. March 4, 2011 Page -5- The foregoing opinion is subject to the following exceptions, qualifications, and limitations: The opinion above is limited by: (i)bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and transfer, and similar law affecting the rights of creditors’ generally; and (ii)general principles of equity, regardless of whether such enforceability is considered in a proceeding at law or in equity. No opinion is expressed herein with respect to any provision of the Transaction Documents that: (a)purports to excuse a party from liability for the party’s own acts; (b)purports to make void any act done in contravention thereof; (c)purports to authorize a party to act in the party’s sole discretion or purports to provide that determination by a party is conclusive; (d)requires waivers or amendments to be made only in writing; (e)purports to effect waivers of constitutional, statutory, or equitable rights or the effect of applicable laws, waivers of any statute of limitations, or waivers of broadly or vaguely stated rights, of unknown future defenses or of rights to damages;(f)imposes or permits: (i)liquidated damages, (ii)the appointment of a receiver, (iii)penalties, (iv)indemnification for gross negligence, willful misconduct, or other wrongdoing, (v)confessions of judgment, or (vi)rights of self-help or forfeiture; (g)purports to limit or alter laws requiring mitigation of damages; (h)concerns choice of forum, consent or submission to the personal or subject matter jurisdiction of courts, venue of actions, or means of service of process, waivers of rights to jury trials, and agreements regarding arbitration; (i)purports to reconstitute the terms thereof as necessary to avoid a claim or defense of usury; (j)purports to require a party thereto to pay or reimburse attorneys’ fees incurred by another party, or to indemnify another party therefor, which provisions may be limited by applicable statutes and decisions relating to the collection and award of attorneys’ fees; (k)relates to the evidentiary standards or other standards by which the Transaction Documents are to be construed, including, but not limited to, provisions that attempt to change or waive rules of evidence or fix the method or quantum of proof to be applied in litigation or similar proceedings; (l)enumerates that remedies are not exclusive or that a party has the right to pursue multiple remedies without regard to other remedies elected or that all remedies are cumulative; (m)constitutes severability provisions; (n)permits the exercise, under certain circumstances, of rights without notice or without providing opportunity to cure failures to perform; (o)purports to create rights to setoff otherwise than in accordance with applicable law; (p)contains a blanket prohibition on assignments or a specific prohibition on assignment of payments due or to come due; or (q)purports to entitle any party to specific performance of any provision thereof. We do not express any opinion as to the laws of any jurisdiction other than the States of Florida and New York and the United States of America.We express no opinion as to whether a subsidiary may guarantee or otherwise be liable for indebtedness incurred by its parent except to the extent that such subsidiary may be determined to have benefited from the incurrence of the indebtedness by its parent or whether such benefit may be measured other than by the extent to which the proceeds of the indebtedness incurred by its parent are, directly or indirectly, made available to such subsidiary for its corporate or other analogous purposes. This opinion letter speaks only as of the date hereof, and we assume no obligation to update or supplement this opinion letter if any applicable laws change after the date of this opinion letter or if we become aware after the date of this opinion letter of any facts, whether existing before or arising after the date hereof, that might change the opinions expressed above. Omega Healthcare Investors, Inc. March 4, 2011 Page -6- We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the use of our name therein and in the related prospectus under the captions “Legal Matters.”In giving such consent, we do not thereby concede that we are within the category of persons whose consent is required under Section 7 of the Act or the Rules and Regulations of the Commission thereunder. Very truly yours, /s/ Akerman Senterfitt Akerman Senterfitt Schedule I Subsidiary Guarantors Arizona Lessor - Infinia, Inc. Maryland Baldwin Health Center, Inc. Pennsylvania Bayside Alabama Healthcare Second, Inc. Alabama Bayside Arizona Healthcare Associates, Inc. Arizona Bayside Arizona Healthcare Second, Inc. Arizona Bayside Colorado Healthcare Associates, Inc. Colorado Bayside Colorado Healthcare Second, Inc. Colorado Bayside Indiana Healthcare Associates, Inc. Indiana Bayside Street II, Inc. Delaware Bayside Street, Inc. Maryland Canton Health Care Land, Inc. Ohio Carnegie Gardens LLC Delaware Center Healthcare Associates, Inc. Texas Cherry Street – Skilled Nursing, Inc. Texas Colonial Gardens, LLC Ohio Colorado Lessor - Conifer, Inc. Maryland Copley Health Center, Inc. Ohio CSE Albany LLC Delaware CSE Amarillo LLC Delaware CSE Anchorage LLC Delaware CSE Arden L.P. Delaware CSE Augusta LLC Delaware CSE Bedford LLC Delaware CSE Blountville LLC Delaware CSE Bolivar LLC Delaware CSE Cambridge LLC Delaware CSE Cambridge Realty LLC Delaware CSE Camden LLC Delaware CSE Canton LLC Delaware CSE Casablanca Holdings II LLC Delaware CSE Casablanca Holdings LLC Delaware CSE Cedar Rapids LLC Delaware CSE Centennial Village Delaware CSE Chelmsford LLC Delaware CSE Chesterton LLC Delaware CSE Claremont LLC Delaware CSE Corpus North LLC Delaware CSE Crane LLC Delaware CSE Denver Iliff LLC Delaware CSE Denver LLC Delaware CSE Douglas LLC Delaware CSE Dumas LLC Delaware CSE Elkton LLC Delaware CSE Elkton Realty LLC Delaware CSE Fairhaven LLC Delaware CSE Fort Wayne LLC Delaware CSE Frankston LLC Delaware CSE Georgetown LLC Delaware Schedule I Subsidiary Guarantors CSE Green Bay LLC Delaware CSE Hilliard LLC Delaware CSE Huntingdon LLC Delaware CSE Huntsville LLC Delaware CSE Indianapolis-Continental LLC Delaware CSE Indianapolis-Greenbriar LLC Delaware CSE Jacinto City LLC Delaware CSE Jefferson City LLC Delaware CSE Jeffersonville-Hillcrest Center LLC Delaware CSE Jeffersonville-Jennings House LLC Delaware CSE Kerrville LLC Delaware CSE King L.P. Delaware CSE Kingsport LLC Delaware CSE Knightdale L.P. Delaware CSE Lake City LLC Delaware CSE Lake Worth LLC Delaware CSE Lakewood LLC Delaware CSE Las Vegas LLC Delaware CSE Lawrenceburg LLC Delaware CSE Lenoir L.P. Delaware CSE Lexington Park LLC Delaware CSE Lexington Park Realty LLC Delaware CSE Ligonier LLC Delaware CSE Live Oak LLC Delaware CSE Logansport LLC Delaware CSE Lowell LLC Delaware CSE Marianna Holdings LLC Delaware CSE Memphis LLC Delaware CSE Mobile LLC Delaware CSE Moore LLC Delaware CSE North Carolina Holdings I LLC Delaware CSE North Carolina Holdings II LLC Delaware CSE Omro LLC Delaware CSE Orange Park LLC Delaware CSE Orlando-Pinar Terrace Manor LLC Delaware CSE Orlando-Terra Vista Rehab LLC Delaware CSE Pennsylvania Holdings Delaware CSE Piggott LLC Delaware CSE Pilot Point LLC Delaware CSE Ponca City LLC Delaware CSE Port St. Lucie LLC Delaware CSE Richmond LLC Delaware CSE Ripley LLC Delaware CSE Ripon LLC Delaware CSE Safford LLC Delaware CSE Salina LLC Delaware CSE Seminole LLC Delaware CSE Shawnee LLC Delaware Schedule I Subsidiary Guarantors CSE Spring Branch LLC Delaware CSE Stillwater LLC Delaware CSE Taylorsville LLC Delaware CSE Texarkana LLC Delaware CSE Texas City LLC Delaware CSE The Village LLC Delaware CSE Upland LLC Delaware CSE Walnut Cove L.P. Delaware CSE West Point LLC Delaware CSE Whitehouse LLC Delaware CSE Williamsport LLC Delaware CSE Winter Haven LLC Delaware CSE Woodfin L.P. Delaware CSE Yorktown LLC Delaware Dallas – Skilled Nursing, Inc. Texas Delta Investors I, LLC Maryland Delta Investors II, LLC Maryland Desert Lane LLC Delaware Dixon Health Care Center, Inc. Ohio Florida Lessor – Crystal Springs, Inc. Maryland Florida Lessor – Emerald, Inc. Maryland Florida Lessor – Lakeland, Inc. Maryland Florida Lessor – Meadowview, Inc. Maryland Florida Real Estate Company, LLC Florida Georgia Lessor - Bonterra/Parkview, Inc. Maryland Greenbough, LLC Delaware Hanover House, Inc. Ohio Heritage Texarkana Healthcare Associates, Inc. Texas House of Hanover, Ltd Ohio Hutton I Land, Inc. Ohio Hutton II Land, Inc. Ohio Hutton III Land, Inc. Ohio Indiana Lessor – Jeffersonville, Inc. Maryland Indiana Lessor – Wellington Manor, Inc. Maryland Jefferson Clark, Inc. Maryland LAD I Real Estate Company, LLC Delaware Lake Park – Skilled Nursing, Inc. Texas Leatherman 90-1, Inc. Ohio Leatherman Partnership 89-1, Inc. Ohio Leatherman Partnership 89-2, Inc. Ohio Long Term Care – Michigan, Inc. Michigan Long Term Care – North Carolina, Inc. North Carolina Long Term Care Associates – Illinois, Inc. Illinois Long Term Care Associates – Indiana, Inc. Indiana Long Term Care Associates – Texas, Inc. Texas Meridian Arms Land, Inc. Ohio North Las Vegas LLC Delaware NRS Ventures, L.L.C. Delaware Schedule I Subsidiary Guarantors OHI (Connecticut), Inc. Connecticut OHI (Florida), Inc. Florida OHI (Illinois), Inc. Illinois OHI (Indiana), Inc. Indiana OHI (Iowa), Inc. Iowa OHI (Kansas), Inc. Kansas OHI Asset (CA), LLC Delaware OHI Asset (CO), LLC Delaware OHI Asset (CT) Lender, LLC Delaware OHI Asset (FL), LLC Delaware OHI Asset (FL) Lender, LLC Delaware OHI Asset (ID), LLC Delaware OHI Asset (IL), LLC Delaware OHI Asset (IN), LLC Delaware OHI Asset (LA), LLC Delaware OHI Asset (MI), LLC Delaware OHI Asset (MI/NC), LLC Delaware OHI Asset (MO), LLC Delaware OHI Asset (OH) Lender, LLC Delaware OHI Asset (OH) New Philadelphia, LLC Delaware OHI Asset (OH), LLC Delaware OHI Asset (PA) Trust Maryland OHI Asset (PA), LLC Delaware OHI Asset (SMS) Lender, Inc. Maryland OHI Asset (TX), LLC Delaware OHI Asset CSB LLC Delaware OHI Asset CSE – E, LLC Delaware OHI Asset CSE – U, LLC Delaware OHI Asset Essex (OH), LLC Delaware OHI Asset II (CA), LLC Delaware OHI Asset II (FL), LLC Delaware OHI Asset II (PA) Trust Maryland OHI Asset III (PA) Trust Maryland OHI Asset IV (PA) Silver Lake Trust Maryland OHI Asset, LLC Delaware OHI of Texas, Inc. Maryland OHI Sunshine, Inc. Florida OHI Tennessee, Inc. Maryland OHIMA, Inc. Massachusetts Omega (Kansas), Inc. Kansas Omega TRS I, Inc. Maryland Orange Village Care Center, Inc. Ohio OS Leasing Company Kentucky Panama City Nursing Center LLC Delaware Parkview – Skilled Nursing, Inc. Texas Pavillion North Partners, Inc. Pennsylvania Pavillion North, LLP Pennsylvania Pavillion Nursing Center North, Inc. Pennsylvania Schedule I Subsidiary Guarantors Pine Texarkana Healthcare Associates, Inc. Texas Reunion Texarkana Healthcare Associates, Inc. Texas San Augustine Healthcare Associates, Inc. Texas Skilled Nursing – Gaston, Inc. Indiana Skilled Nursing – Herrin, Inc. Illinois Skilled Nursing – Hicksville, Inc. Ohio Skilled Nursing – Paris, Inc. Illinois Skyler Maitland LLC Delaware South Athens Healthcare Associates, Inc. Texas St. Mary’s Properties, Inc. Ohio Sterling Acquisition Corp. Kentucky Sterling Acquisition Corp. II Kentucky Suwanee, LLC Delaware Texas Lessor – Stonegate GP, Inc. Maryland Texas Lessor – Stonegate, Limited, Inc. Maryland Texas Lessor – Stonegate, LP Maryland Texas Lessor – Treemont, Inc. Maryland The Suburban Pavilion, Inc. Ohio Washington Lessor – Silverdale, Inc. Maryland Waxahachie Healthcare Associates, Inc. Texas West Athens Healthcare Associates, Inc. Texas Wilcare, LLC Ohio
